DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 were rejected in the previous office action. Claims 1, 4, 6, 10, 13, 15, 19, 22, 24, 26, 28, 31, 33, and 35 were amended. Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 are examined in this office action and are allowed. 
The claims are examined based on the supplemental amendments/remarks filed on 11/03/2021. Applicant filed the supplemental response to replace the incorrect numbering of the amended claims filed 9/2/2021, based on an interview held 11/3/2021 in which the examiner requested that applicant fix the incorrect numbering of the claims to expedite examination. The remarks included in the 11/03/2021 are otherwise identical to the remarks presented in the 9/2/2021 response, therefore the examiner’s response to arguments below refers to the 11/03/2021 response. 

Response to Arguments
35 USC § 112(b) Rejections:
 Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 (pg. 10 of remarks filed 11/03/2021) have been fully considered and they are persuasive. In particular, applicant has amended claim 1 and 
35 USC § 103 Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 (pgs. 10-11 of remarks filed 11/03/2021) have been fully considered and they are persuasive. Applicant’s amendments as filed on 11/03/2021 are novel and non-obvious over the identified prior art. Please see the examiner’s reasons for allowance below for further detail. 

Allowable Subject Matter
Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
(Prior Art – 35 USC § 103) Claims 1, 4-6, 8-10, 13-15, 17-19, 22-24, 26-28, 31-33, and 35-36 have overcome all outstanding rejections and are novel and non-obvious over the prior art. Regarding independent claim 1:
WO 2005094011 A2 to Clontz et al. (previously cited, and the most relevant foreign patent publication) teaches a method for using SMS for providing access to a wireless network for a plurality of authorized users with wireless devices that are already capable of connection to a mobile network (Clontz: Pg. 3 first paragraph; bottom of Pg. 4 - top of Pg. 5; and Pg. 14), the method comprising: transmitting a text message from a server to the user over the mobile network, e.g. via SMS, notifying the user of an available Wi-Fi hotspot (Clontz: Pg. 5 paragraph A and Pg. 14 third paragraph; also see Pg. 11) wherein the text message delivered to the user’s mobile device includes an offer/instructions for connecting to the Wi-Fi network, i.e. "Wireless Local Area Network" (Clontz: Pg. 11, Pg. 13 last paragraph, Pg. 14 third paragraph), and may include a number to dial for accessing the service (Clontz: Pg. 13-Pg. 14). Clontz further teaches that the user sends a reply message if they would like to connect to the Wi-Fi network by dialing the number indicated in the previous text message (Clontz: Pg. 11 4th paragraph). Clontz further teaches that in response to the user being notified of an available Wi-Fi hotspot via a text message, and sending the reply message to request access by dialing a request number (Clontz: Pg. 11), the system generates and transmits a PIN to access the Wi-Fi network (Clontz: Pg. 11 fourth paragraph – Pg. 12 first paragraph). 
US 20040128158 A1 to Salonen et al. (previously cited) teaches that “An inquiry always includes some kind of receiver's address or identification. In the SMS text message case that is so called B subscriber's number”, i.e. a “destination address” (Salonen: ¶ 0100), and further teaches that each of the sent messages to the destination address include a specific reply address for each message (Salonen: ¶ 0100, also see ¶ 0102-0103). Salonen further teaches authentication of a received reply message from a user based on the destination address of the reply message matching the indicated reply address, and the sender address being the same as the destination address of the first digital message, which was also the sender phone number (Salonen: ¶ 0100-0103, ¶ 0104-0137, and Fig. 8; also see Claim 1). 
US 20150011188 A1 to Chou (previously cited) teaches detecting a device unconnected (association information is “absent”) to a wireless access point involving detection of an IMSI number of the device (Chou: ¶ 0029).
US 20130024915 A1 to Jones (previously cited) teaches identifying a MAC address of the mobile device of the user (Jones: ¶ 0029-0031, ¶ 0039-0041; also see ¶ 0023). Jones further teaches detecting, using the MAC address of a device, that the device is an authenticated device in order to establish a communication connection to a wireless network (Jones: ¶ 0039-0041; also see ¶ 0029-0031).
US 20040053599 A1 to Karaoguz (previously cited) teaches that a user device is notified of access to a hotspot, the user uses their wireless telephone to log into a wireless telephone network to seek access to the hotspot, the request is authenticated through the wireless telephone network and the request is authenticated to access the hotspot (Karaoguz: See Fig. 1 overall process). 
However, no combination of the previously cited prior art teaches, as a whole, authenticating the reply communication from the user’s mobile device based on matching an originating address in the mobile communication network for the reply to the destination address for the digital message, matching the specified reply address in the digital message to the address at which the reply communication was received and matching a syntax of user input included in the reply communication to a syntax of the offer included in the digital message; and establishing a communication connection between the wireless local area network and the user’s mobile device that sent the authenticated reply communication using the MAC address of the user’s mobile device in response to and based on the authentication of the reply communication received from the user’s mobile device in the mobile communication and the authenticated reply communication indicating the user accepted the at least one offer contained in the digital message. For example, while the examiner previously interpreted the fact that the system of Clontz generates a PIN after the user’s request to connect to the network as an authentication of the user’s reply communication, Clontz does not explicitly teach an authentication of a user’s reply communication based on any particular information such that establishment of a communication connection between the wireless local area network and the user’s mobile device occurs using a MAC address occurs in response to the authentication of the reply communication from the user’s mobile device. Therefore as recited in the claims, the authenticated reply communication of Clontz is not analogous to the authenticated reply communication as recited in the claimed invention (which causes the previous rejection as a whole to fall apart, as it is based on a modification of this element of Clontz). 
(Other relevant prior art) US 20130137402 A1 to Ergen (newly cited) teaches Wi-Fi authentication between a wireless network and a client device using the MAC address of the client device (Ergen: ¶ 0016-0018, ¶ 0020-0024); US 20150043561 A1 to Xia (newly cited) teaches sending a connection request from a client device to a Wi-Fi network access node including authentication information, wherein the network access node authenticates the request in order to establish a connection between the client device and Wi-Fi network (Xia: ¶ 0049-0053, ¶ 0064-0069); and US 8844012 B1 to Chan teaches a system for connecting a Wi-Fi network based on approval from another user device wherein based on the authentication of a first user device with the network, a second device within a proximity of the first user device can be automatically granted access to the network (Chan: Col. 5 line 5 – Col. 7 line 24). Relevant non-patent literature identified by the examiner includes: “Naftolin” (see NPL Reference U of the attached PTO-892) which teaches a system that provides smart notifications of nearby Wi-Fi networks (Pgs. 2-3) and “Xia” (see NPL Reference V of the attached PTO-892) which teaches a system for using virtual prepaid tokens to connect authenticate through a captive portal before establishing a connection with a WLAN access point (Pgs. 2-3). However, none of the newly identified references cure the remaining deficiencies discussed above such that they would render the claims as a whole obvious. 
Therefore, one of ordinary skill in the art would not have arrived at the claimed invention based on any combination of the prior art known to the examiner and discussed above, and independent claim 1 is novel and non-obvious. Independent claims 10, 19, and 28 are novel and non-obvious for the same reasons as claim 1 above. Dependent claims 4-6, 8-9, 13-15, 17-18, 22-24, 26-27, 31-33, and 35-36 are also novel and non-obvious as they depend from claims 1, 10, 19, and 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                           
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628